EXHIBIT FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ONE RING NETWORKS, INC. December 31, 2007 and 2006 ONE RING NETWORKS, INC. INDEX Page Report of Independent Registered Public Accounting Firm 3 Financial Statements Balance Sheets. 4 Statements of Operations 5 Statements of Changes in Stockholders’ Equity (Deficit) 6 Statements of Cash Flows 7 Notes to Financial Statements 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders of One Ring Networks, Inc. We have audited the accompanying balance sheets of One Ring Networks, Inc. (the “Company”) as of December 31, 2007 and 2006 and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Pubic Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control financial over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of One Ring Networks, Inc. as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. As described in Note 1, the accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has experienced recurring losses, has generated recurring negative cash flows from operations and has liabilities significantly in excess of assets at December 31, 2007.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan with regard to these matters is also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KBA GROUP LLP KBA
